As established by the case of Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461, 146 A.L.R. 357, the burden of proof rested upon petitioner to establish that he did not competently and intelligently waive his constitutional right to the assistance of counsel.
The trial court found that the petitioner at the time of entering his pleas of guilty to the felonies with which he was charged was not advised by the court of his right to counsel, and other constitutional rights. The trial court further found:
"That said petitioner was born and reared in a foreign country and has had no previous experience with court procedure. That petitioner in said proceedings on said felony charges did not competently and intelligently waive his constitutional rights and that because of his lack of experience and the Court's failure to avdise him of such rights, he was unable to protect his rights or to exercise his constitutional privileges. That petitioner did not have a lawyer to represent and defend him."
This finding finds ample support in the evidence, and it follows, in my opinion, that petitioner has met the burden *Page 149 
placed upon him to establish that he did not competently and intelligently waive his constitutional right to assistance of counsel.
SMITH, J., concurs in the above.